400 F.2d 895
Roy Eugene NEFF, Appellant,v.UNITED STATES of America, Appellee.
No. 22655.
United States Court of Appeals Ninth Circuit.
September 18, 1968.

Samuel S. Anter (argued), Las Vegas, Nev., for appellant.
Robert S. Linnell (argued), Asst. U. S. Atty., Joseph L. Ward, U. S. Atty., Las Vegas, Nev., for appellee.
Before*JOHNSEN, BARNES and DUNIWAY, Circuit Judges.
PER CURIAM:


1
This is an appeal from appellant's conviction for transporting a vehicle (stolen in Stroud, Oklahoma on December 21, 1966, and found in Las Vegas, Nevada on December 23, 1966), knowing the same to have been stolen, across state lines. Appellant urges there was error (1) when the court instructed the jury on the inferences arising at the time of his arrest from "his unexplained possession of recently stolen property;" and (2) that the prosecutor erred by unfair comment in argument to the jury on the significance of a leading question (asked on cross-examination of the police officers by counsel for defendant), after defendant's counsel had previously argued the same matter to the jury.


2
There is no merit in either point. The instruction was proper, Spradlin v. United States, 394 F.2d 816 (9th Cir. 1968); Jones v. United States, 378 F.2d 340, 341 (9th Cir. 1967); Corey v. United States, 305 F.2d 232, 238 (9th Cir. 1962); Morandy v. United States, 170 F.2d 5, 6 (9th Cir. 1948). The comment was not prejudicial. Langford v. United States, 178 F.2d 48, 55 (9th Cir. 1957), cert. denied, 339 U.S. 938, 70 S. Ct. 669, 94 L. Ed. 1355; Marshall v. United States, 355 F.2d 999, 1012 (9th Cir. 1966).


3
We affirm the conviction.



Notes:


*
 Hon. Harvey M. Johnsen, Senior Judge, U. S. Court of Appeals for the Eighth Circuit, sitting by designation